 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Ronald Wolfson,                                NO. CV-17-08258-PCT-DWL
10                Plaintiff,
                                                   JUDGMENT IN A CIVIL CASE
11   v.
12   Bayview Loan Servicing LLC, et al.,
13                Defendants.
14
15         Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.

17         IT IS ORDERED AND ADJUDGED that, pursuant to the Court’s Order filed
18   September 9, 2019, which granted the Motion for Summary Judgment, judgment is

19   entered in favor of defendants and against plaintiff. Plaintiff to take nothing, and the

20   complaint and action are dismissed.
21                                           Brian D. Karth
                                             District Court Executive/Clerk of Court
22
23   September 9, 2019
                                             s/ Michelle Sanders
24                                     By    Deputy Clerk
25
26
27
28
